Exhibit 17.2 Alvin Tan 12 Nairn Road Applecross WA 6153 4 August 2010 Board of Directors Alloy Steel International Inc 42 Mercantile Way Malaga PO Box 3087 Malaga DC 6945 Western Australia Dear Sirs Further to the telephone conversation with Mr Gene Kostecki today, it is with deep regret that I tender my resignation as Non-executive Director of the Company with immediate effect. I believe that the Company has a tremendous opportunity and future, and wishes it all the best. Please file the requisite notices as required immediately. Yours sincerely /s/ ALVIN TAN ALVIN TAN Cc Michael Seeker, UHY Haines Norton Greg Godwin, UHY Haines Norton Stuart Third, Winduss & Associates Peter Sugar, Jaffe, Raitt, Heuer & Weiss, P.C.
